05/25/2022


                IN THE SUPREME COURT OF THE STATE OF MONTANA

                                            DA 21-0533
                                         _________________

STAND UP MONTANA, a Montana non-profit
Corporation; CLINTON DECKER; JESSICA
DECKER; MARTIN NORUNNER; APRIL MARIE
DAVIS; MORGEN HUNT; GABRIEL EARLE;
ERICK PRATHER; BRADFORD CAMPBELL;
MEAGAN CAMPBELL; and JARED ORR,

            Plaintiffs and Appellants,

      v.

MISSOULA COUNTY PUBLIC SCHOOLS,
ELEMENTARY DISTRICT NO. 1, HIGH SCHOOL
DISTRICT NO. 1, MISSOULA COUNTY, STATE OF
MONTANA; TARGET RANGE SCHOOL DISTRICT
NO. 23; and HELLGATE ELEMENTARY SCHOOL
DISTRICT NO. 4,

            Defendants and Appellees.                               ORDER

STAND UP MONTANA, a Montana non-profit
corporation; JASMINE ALBERINO, TIMOTHY
ALBERINO, VICTORIA BENTLEY, WESLEY
GILBERT, KATIE GILBERT, KIERSTEN GLOVER,
RICHARD JORGENSON, STEPHEN PRUIETT,
LINDSEY PRUIETT, ANGELA MARSHALL, SEAN
LITTLEJOHN, and KENTON SAWDY,

            Plaintiffs and Appellants,

      v.

BOZEMAN SCHOOL DISTRICT NO. 7,
MONFORTON SCHOOL DISTRICT NO. 27,
and BIG SKY SCHOOL DISTRICT NO. 72,

            Defendants and Appellees.
                                   _________________


       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record   and tosigned
                                                                           Electronically the by:
                                                                                    Mike McGrath
Honorable Jason T. Marks, District Judge.                              Chief Justice, Montana Supreme Court
                                                                                    May 25 2022